Citation Nr: 0522541	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-01 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for spondylolysis and spondylolisthesis of L5-S1, on appeal 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to January 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision by the RO which, in 
pertinent part, granted service connection for a back 
disorder (spondylolysis and spondylolisthesis of L5-S1) and 
assigned a 10 percent evaluation therefor, effective from 
January 11, 2003.  The veteran is challenging the sufficiency 
of the assigned evaluation.

By its January 2003 decision, the RO, among other things, 
also denied service connection for a left knee disability, a 
right knee disability, pes planus, and a chronic skin 
disability.  The veteran took all actions necessary to 
perfect an appeal to the Board with respect to each of these 
issues.  Subsequently, however, during a hearing held before 
the undersigned at the RO in May 2005, he indicated that the 
only issue he wished to pursue on appeal was entitlement to a 
higher rating for the back disorder.  Accordingly, the Board 
will limit its consideration to that issue.

In March 2003, the veteran submitted a statement in which he 
made reference to a "[L]eft ankle condition".  It is not 
entirely clear from the record whether the March 2003 
statement was intended to serve as a notice of disagreement 
with that part of the RO's January 2003 decision that had 
assigned a zero percent (noncompensable) rating for residuals 
of a fracture of the left distal fibula, or whether the 
statement was intended as a claim for service connection for 
another disability.  This matter is referred to the RO for 
clarification and further action, as appropriate.


FINDINGS OF FACT

1.  The veteran is able to demonstrate a full range of motion 
in the lumbar spine, but has some tenderness and pain on 
flexion; his overall disability, including pain, is 
equivalent to no more than a "slight" limitation of motion 
in the lumbar spine.

2.  The veteran's spine is not ankylosed, he retains lateral 
motion, he exhibits a normal gait, and there are no current 
objective findings of muscle spasm, loss of lateral motion, 
listing of the spine, a positive Goldthwaite's sign, 
"marked" limitation of forward bending, absent ankle jerk, 
or abnormal mobility on forced motion; he exhibits a 
scoliosis and pelvic tilt, but neither is shown to be the 
result of muscle spasm or guarding.

3.  Radiographic studies reveal findings suggestive of nerve 
root encroachment on the right side at L5-S1, however, his 
central nervous system has been found to be grossly intact on 
clinical evaluation, with 2+ reflexes, and a negative 
Babinski's sign; there are no current, objective findings of 
radiculopathy and there is nothing in the record to suggest 
that the veteran has periods of acute signs or symptoms of 
intervertebral disc syndrome that require bed rest prescribed 
by a physician and treatment by a physician.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for spondylolysis and spondylolisthesis of L5-S1 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5242, 5243 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran desires a higher initial rating for his service-
connected low back disability.  He maintains, in essence, 
that the evaluation currently assigned does not adequately 
reflect the severity of his impairment.  He says that he has 
constant, daily pain in his low back, worse with strenuous 
activity.  He also reports symptoms of numbness and pain in 
his lower extremities.



I.  Preliminary Matters

On November 9, 2000 the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a veteran files a 
claim for service connection for a disability, he is provided 
with VCAA notice as to that claim, the claim is granted, and 
he files an appeal with respect to the initial rating 
assigned, VA is not required to provide a new VCAA notice 
with respect to the matter of his entitlement to a higher 
initial rating.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25,180 (May 
5, 2004).

Here, it is not entirely clear whether the RO was required to 
provide the veteran with formal VCAA notice with respect to 
the issue presently on appeal.  As noted above, VCAA notice 
is generally not required where, as here, the question on 
appeal involves entitlement to a higher initial rating for a 
service-connected disability.

However, in its precedential opinion on the matter, the VA 
General Counsel spoke only to the situation where VCAA-
compliant notice had already been provided on the underlying 
claim for service connection.  VAOPGCPREC 8-2003, 69 Fed. 
Reg. 25,180 (May 5, 2004).  In the present case, the veteran 
was not provided with a VCAA-compliant notice letter prior to 
the RO's January 2003 grant of service connection for the 
veteran's back disorder.  However, VA did send the veteran 
VCAA notice letters in March and May 2004 that informed him 
of the information and evidence necessary to substantiate a 
claim for service connection.  Arguably, those letters had 
the effect of "curing" the notice "defect" that had 
existed with respect to the underlying claim for service 
connection.  If so, no further VCAA notice was required with 
respect to the matter of his entitlement to a higher initial 
rating.

However, even assuming that such notice was required, the 
Board finds that the notice requirements have been satisfied.  
With regard to element (1), above, for example, the Board 
notes that the RO's May 2004 letter informed the veteran 
that, in order to establish entitlement to the benefits he 
sought, evidence was needed to show that his condition had 
increased in severity.

With regard to elements (2) and (3), the Board notes that 
both the March and May 2004 letters notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help him get such things 
as medical records from the military, VA hospitals, the 
Social Security Administration, State or local governments, 
private doctors and hospitals, and current and former 
employers, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  He was also informed that he could submit 
statements from individuals who, from their knowledge and 
personal observation, were able to describe the manner in 
which his disability had become worse, and that he could 
provide statements of his own as well.

Finally, with respect to element (4), the Board notes that 
the March 2004 letter specifically asked the veteran to send 
VA any evidence in his possession that pertained to his 
claim.  That request was repeated in the May 2004 letter as 
well.

The Board acknowledges that the above-referenced notice 
documents were sent after the RO's initial decision on the 
veteran's claim in January 2003.  Nevertheless, as outlined 
above, the notification requirements of the new law have been 
satisfied.  Accordingly, and because the veteran has been 
given a reasonable opportunity to respond to the notices, 
there is no risk of prejudice posed to the veteran by virtue 
of the fact that VA failed to send content-complying notice 
before the RO's initial decision.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.
 
In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, he was examined in August 2002, and he 
has not identified any other evidence that needs to be 
procured.  No further development action is necessary.

II.  The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2004).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2004).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.
	
	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2004) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability"); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) 
(determinations regarding functional loss "should, if 
feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups").

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  Amendments to the criteria governing the 
evaluation of intervertebral disc syndrome became effective 
on September 23, 2002.  See Schedule for Rating Disabilities; 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Subsequently, in August 2003, further amendments 
were made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004)).

Effective from September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated on 
the basis of the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  (Effective September 26, 2003, intervertebral disc 
syndrome was assigned a new diagnostic code number (5243), 
the instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25; 
however, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome")).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, each segment is to be evaluated separately, 
provided that the effects in each spinal segment are clearly 
distinct.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
Note (2).  (The Board notes that some of the Notes were 
inadvertently omitted when Diagnostic Code 5293 was re-
published as Diagnostic Code 5243 in August 2003; however, 
this has since been corrected.  See Schedule for Rating 
Disabilities; The Spine; Correction, 69 Fed. Reg. 32,449 
(June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).  An "incapacitating episode" is defined as "a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician".  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004), Note (1).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria effective from September 23, 
2002 provide that when evaluating intervertebral disc 
syndrome on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using the criteria from the 
most appropriate orthopedic diagnostic code(s), and 
neurologic disabilities are to be evaluated separately using 
the criteria from the most appropriate neurologic code(s).  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (2).  
The term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)

Prior to September 26, 2003, limitation of motion in the 
lumbar spine was evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Evaluations of 10, 20, and 40 percent were assigned, 
respectively, for slight, moderate, and severe limitation of 
motion.  In addition, lumbosacral strain was evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.17a, 
Diagnostic Code 5295 (2003).  A zero percent rating was 
warranted if the condition was manifested by slight 
subjective symptoms only, and a 10 percent rating was 
warranted if there was characteristic pain on motion.  If 
there was muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in the standing position, a 
20 percent rating was warranted.  The highest available 
schedular evaluation for that condition, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under that 
rating formula, a 10 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or if the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or if there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  And a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5)).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  The 
formula also specifies that, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular rating in excess of 10 percent 
for the veteran's service-connected low back disorder, 
whether under the "old" or "new" criteria.  When the 
veteran was last examined in August 2002, it was noted that 
he had tenderness to palpation in the left paraspinal region 
of T10-L4 and pain on forward flexion of the spine.  
Nevertheless, he demonstrated a full range of motion in the 
spine-in terms of forward flexion, extension, side bending, 
and lateral rotation-and an in-service Medical Evaluation 
Board described the severity of his condition as "minimal".  
In the Board's view-given the objective findings-the 
veteran's disability cannot properly be described as being 
manifested by a "moderate" limitation of motion, so as to 
warrant the assignment of a higher evaluation under former 
Diagnostic Code 5292.

Neither is a higher evaluation warranted under any other 
code, whether "old" or "new".  When the veteran was 
examined in August 2002, his spine was not ankylosed and he 
had a normal gait.  There were no objective findings of 
muscle spasm, loss of lateral motion, listing of the spine, a 
positive Goldthwaite's sign, "marked" limitation of forward 
bending, absent ankle jerk, or abnormal mobility on forced 
motion.  Scoliosis was noted, as was pelvic tilt.  However, 
neither was shown to be the result of muscle spasm or 
guarding.  In addition, although radiographic studies 
revealed findings suggestive of nerve root encroachment on 
the right side at L5-S1, his central nervous system was found 
to be grossly intact on clinical evaluation, with 2+ reflexes 
in his lower extremities, and a negative Babinski's sign; 
there were no objective findings of radiculopathy.  Further, 
there is nothing in the record to suggest that he has periods 
of acute signs or symptoms of intervertebral disc syndrome 
that require bed rest prescribed by a physician, and 
treatment by a physician.  Indeed, he has indicated that he 
has not received any treatment for his low back problems 
since his separation from service.  Under the circumstances-
given the totality of the evidence-it is the Board's 
conclusion that the veteran does not have not have 
"moderate" lumbosacral strain; that he does not have 
sufficiently chronic and objectively identifiable radicular 
symptoms so as to warrant the assignment of a separate 
evaluation for such symptoms; and that he does not have 
ankylosis of the thoracolumbar spine, incapacitating episodes 
of intervertebral disc syndrome, or other sufficient 
orthopedic limitation so as to warrant a rating in excess of 
10 percent for his disability, whether under the "old" or 
"new" criteria.  The greater weight of the evidence is 
against the assignment of a higher schedular evaluation.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
veteran's condition has never been more than 10 percent 
disabling during the relevant time frame.  A "staged 
rating" is not warranted.



III.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2004).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.


ORDER

A rating in excess of 10 percent for spondylolysis and 
spondylolisthesis of L5-S1 is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


